DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
 Claim Objections
Claims 1, 2, 11 and 17 are objected to because of the following informalities:  
In claim 1 (line 3) “end to” should recite --end of the pin to--.
In claim 1 (line 10) “compared to the thickness of the second opening” should recite --compared to the thickness of the second opening and the first portion of the first opening--.
In claim 2 (line 3) “a third” should recite --the third--.
In claim 11 (line 2) “proximal end” should recite --proximal end of the pin--.
In claim 11 (line 7) “the body” should recite --the body of the pin--.
In claim 11 (lines 10-11) “one the head of the pin” should recite --one of the spaced planar sides of the head of the pin--.
In claim 11 (line 11) “the opening” should recite --the one opening--.
In claim 17 (lines 1-2) “wherein the body includes a pair of arms each of which includes one opening where the openings are” should recite --wherein the openings of the pair of arms are--. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 6-8) recites “a first component with a first opening and a third opening, and  a second component with a second opening where the first, second and third openings receive the pin with the second component between the first and third openings”.
It is unclear as to what structural elements/features define the first component such to define spaced apart first and third openings such the second component is disposed within the first component “between the first and third openings”.  Claims 2-10 depend from claim 1 and are likewise rejected as being indefinite.  Examiner notes that claim 1 must include the limitations of claim 2 in order to overcome such rejection under 35 USC 112.

Claims 1-11 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows:
Claim 1 (lines 12-13) recites “a lock engaging the head to prevent removal of the pin from the first and second components”.
Claim 1 fails to recite any limitations which enable one to properly determine how the lock structurally engages each of the head and the first component in order to “prevent removal of the pin from the first and second components”.  Claims 2-10 depend from claim 1 and are likewise rejected as being indefinite.  Examiner notes that claim 1 must include the limitations of claims 6 and 9 in order to overcome such rejection under 35 USC 112.
Claim 11 (lines 10-12) recites “a hammerless lock secured in the hole to engage one [of the spaced planar sides of] the head of the pin to retain the pin in the [one] opening and which is adjustable to release the pin to permit installation and removal of the pin into and from the opening”.
Claim 11 fails to recite any limitations which enable one to properly determine how the lock structurally engages the spaced planar sides of the head of the pin in order to “retain the pin in the one opening” and to enable the pin to be adjustably released “to permit installation and removal of the pin into and from the opening”.  Claims 12-17 depend from claim 11 and are likewise rejected as being indefinite.  Examiner notes that 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mining Products (WO 2016/019412) in view of Griffith (US 620,914) and Kasim et al. (US 5,577,858).
As to claim 18, Mining Products discloses a rigging assembly for earth working equipment comprising:
a first pin 17 having a cylindrical body A with a first diameter, and a head B having a thickness that is smaller than the first diameter (Figure reprinted below with annotations); 
a first component 10 having a pair of arms 13,12 with one said arm including a first opening 14 having a cylindrical portion, and the other said arm including a second opening 16 having a cylindrical shape; 
a second component having an end with an aperture received between the arms; 
the first opening, the second opening and the aperture being aligned to receive the cylindrical bodies of the first pin, with the head of the pin being received into the second opening; and 
[AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    212
    232
    media_image1.png
    Greyscale
a lock 18 secured to the first component and engaging the pin when received in the first and second components to prevent removal of the received pin from the aligned openings (Figures 1-3).
Mining Products fails to disclose a rigging assembly wherein the second opening has a portion of reduced dimension compared to the first opening defining a slot corresponding to the thickness of the head of the first pin; the head having a thickness that is smaller than the first diameter and extends outward to a distal end of the first pin; the first opening, the second opening and the aperture being aligned to receive the first pin with the head of the pin being received into the reduced portion of the slot to resist rotation of the pin relative to the first component.
Griffith teaches a pin assembly wherein a second opening B in a first component 5 has a portion of reduced dimension compared to a first opening defining a slot corresponding to the thickness of a head 10 of a first pin 6 (Figure 1 reprinted with annotations below); the head having a thickness that is smaller than a first diameter 6 of the pin and extends outward to a distal end of the first pin; the head of the pin being received into the reduced portion of the slot to resist rotation of the pin relative to the first component; opposing bearing surfaces of a reduced-diameter portion of the pin interlocking with the mating side surfaces of the opening to prevent relative rotation 
[AltContent: textbox (B)][AltContent: arrow]
    PNG
    media_image2.png
    296
    271
    media_image2.png
    Greyscale

Mining Products as modified by Griffith fails to disclose a rigging assembly kit comprising a second pin having a cylindrical body with a second diameter that is less than the first diameter, and a head having a thickness that is the same as the thickness of the head of the first pin; and a first bushing receivable in the first opening with an inner hole to matingly receive the second pin.
Kasim et al. teach a pin assembly comprising a pin 31 having a cylindrical body with a second diameter that is less than a first diameter of first and second openings of first and second arms 41 of a first component; and a first bushing 45 receivable in the 
Examiner notes that the Kasim et al. has only been applied to teach or suggest the use of bushings.  Examiner notes that, while such modification would result in a pin 17 of the Mining Products reference having a smaller diameter body portion received within such bushings, such modification fails to influence or affect the thickness of the head of the pin; inherently, such modification would result in the pin head disclosed by Mining Products as modified by Griffith having the same thickness.
As to claim 19, Mining Products as modified by Kasim et al. discloses a rigging assembly including a second bushing receivable in the first opening 16 with an inner hole to matingly receive the first pin 17 (Figure 2).  
As to claim 20, Mining Products discloses a rigging assembly wherein the first component 13 includes a transverse hole 61 to receive the lock 18 (Figure 2). 
Allowable Subject Matter
Claims 1-11 and 14-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1 as best understood, Mining Products in view Griffith discloses the claimed rigging assembly with the exception of the first opening of the first component having a first portion to receive the body of the pin and a second portion with a reduced thickness as compared to the thickness of the second opening and the first portion of the first opening that receives the reduced dimension of the head of the pin to resist rotation of the pin relative to the first component.
As to claim 11 as best understood, Mining Products in view Griffith discloses the claimed rigging assembly with the exception of one of the openings of one of the pair of arms including a first portion to receive the body of the pin and a second portion formed as a slot with spaced planar sides to matingly receive the spaced sides of the pin head.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the rigging assembly disclosed by Mining Products in view of Griffith to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive. 

Mining Products as modified by Griffith fails to disclose a rigging assembly wherein the head of the first and second pins each have a thickness that is smaller than the first diameter and extends outward to a distal end of the pin.
Examiner disagrees.  As to claim 18, Mining Products fails to disclose a rigging assembly wherein the second opening has a portion of reduced dimension compared to the first opening defining a slot corresponding to the thickness of the head of the first pin; the head having a thickness that is smaller than the first diameter and extends outward to a distal end of the first pin; the first opening, the second opening and the aperture being aligned to receive the first pin with the head of the pin being received into the reduced portion of the slot to resist rotation of the pin relative to the first component.
Griffith teaches a pin assembly wherein a second opening B in a first component 5 has a portion of reduced dimension compared to a first opening defining a slot corresponding to the thickness of a head 10 of a first pin 6 (Figure 1 reprinted with annotations above); the head having a thickness that is smaller than a first diameter 6 of the pin and extends outward to a distal end of the first pin; the head of the pin being received into the reduced portion of the slot to resist rotation of the pin relative to the first component; opposing bearing surfaces of a reduced-diameter portion of the pin interlocking with the mating side surfaces of the opening to prevent relative rotation between the members and to securely fix the pin within the opening (Figures 1-2; P1 L29-38).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rigging assembly disclosed by Mining 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

11/22/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619